IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA INC.,
Plaintiff,
Vv. Civil Action No.
CHESAPEAKE APPALACHIA, LLC, Judge

Defendant.

 

MOTION FOR PRELIMINARY INJUNCTION

Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its
undersigned counsel, and in accordance with Rule 65 of the Federal Rules of Civil
Procedure, hereby moves for preliminary injunctive relief against Defendant
Chesapeake Appalachia, LLC (“CHK”). In support of its motion, Epsilon alleges as
follows:

1. Epsilon seeks to enjoin CHK from blatantly and willfully disregarding
Epsilon’s right to drill new oil and gas welis under the parties’ Joint Operating
Agreements (“JOAs”) and a Settlement Agreement and Release (“Settlement
Agreement”) signed in 2018.

2. In each JOA, the parties to that contract have agreed to combine their
oil and gas assets in a defined geographic area in order to more efficiently produce

oil and gas. The oil and gas interests that each party to the JOA (a “JOA Party”)

 

 
Owns or acquires in that geographical area are treated as joint property in which each
JOA Party owns an undivided interest.

3. Under the JOAs, any JOA Party is entitled to propose the drilling of a
well. Every other JOA Party can elect, but is not required, to participate in the well
by paying its’ pro rata share of the well’s development costs (thereby entitling it to
receive a pro rata share of the well’s profits).

4, The JOA Parties designated CHK as the default operator to perform
well-related operations under each of the JOAs.

5.  IfCHK consents to participate in a well, then CHK acts as the operator.
If CHK does not consent to participate, however, one of the consenting JOA Parties
can act as the operator.

6. Slightly more than two years ago, Epsilon sought injunctive relief from
this Court when CHK attempted to prevent Epsilon from proposing and drilling new
wells in accordance with the JOAs.!

7. In the Settlement Agreement that the parties executed to resolve the
prior litigation, CHK expressly agreed that — if CHK elects not to participate and

serve as the operator for a new well that Epsilon has proposed — then CHK will

 

' The prior litigation was styled as Epsilon Energy USA, Inc. v. Chesapeake
Appalachia, L.L.C., No. 3:18-cv-01852,
cooperate with Epsilon (and/or any other JOA Party designated to serve as the
operator) so that Epsilon can drill that well.

8. In December 2020, Epsilon submitted a proposal in accordance with
the JOAs for the drilling and completion of four new wells (the “Proposed Wells”).

9. In January 2021, CHK elected not to participate in the Proposed Wells
and declined to serve as the operator.

10. However, CHK has refused to cooperate so that Epsilon can drill the
Proposed Wells. CHK has instead asserted that Epsilon cannot serve as the operator
for the Proposed Wells, and refuses to allow Epsilon to access the jointhy-owned
well pad on which Epsilon intends to drill the Proposed Wells. In essence, CHK
asserts that it possesses “veto power” to preclude Epsilon (and any other JOA Party)
from drilling any proposed well that CHK. does not want to drill.

11. CHIK’s refusal to cooperate with Epsilon — and, in particular, its
refusal to (1) allow Epsilon to access a jointly-owned well pad and (2) sign a letter
that Epsilon requires in order to obtain a water permit to use a jointly-owned water
source to drill the Proposed Wells — constitutes a material breach of the Settlement
Agreement and JOAs.

12.  Ifnot abated, CHK’s bad faith breach of the Settlement Agreement and
JOAs threatens to irreparably harm Epsilon’s property rights by deteriorating its

mineral interests.
WHEREFORE, for the foregoing reasons, and those set forth in the
accompanying memorandum of law, Epsilon respectfully requests that this Court
enter a preliminary injunction prohibiting CHK from continuing to breach its
obligation to cooperate with Epsilon so that Epsilon can drill the Proposed Wells. A

proposed Order of Court is attached.

Dated: March 9, 2021 Respectfully submitted,

/s/ Gregory J. Krock
Gregory J. Krock

Pa. L.D. No. 78308
Elizabeth M. Thomas
Pa. I.D. No. 322002

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
gkrock@mceguirewoods.com
ethomas@mceuirewoods.com

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911

(434) 977-2500 (Telephone)

(434) 980-2222 (Facsimile)
jblank@mcguirewoods.com

 
Counsel for Plaintiff
Epsilon Energy USA, Inc.

 
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
Motion for Preliminary Injunction has been served on served upon the following

by mail, this 9th day of March 2021:

Corporate Representative
Chesapeake Appalachia, LLC
c/o The Corporation Company

1833 S. Morgan Road
Oklahoma City, OK 73128

/s/ Gregory J. Krock

 

 
